PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                    No. 13-4300
                                  _______________

                   IN RE: GOOGLE INC. COOKIE PLACEMENT
                       CONSUMER PRIVACY LITIGATION

     William Gourley; Jose M. Bermudez; Nicholas Todd Heinrich; Lynne Krause,

                                                Appellants
                                  _______________

                   On Appeal from the United States District Court
                             for the District of Delaware
                                (No. 1-12-md-02358)
                     District Judge: Honorable Sue L. Robinson
                                  _______________

                             Argued December 11, 2014

             Before: FUENTES, FISHER, and KRAUSE, Circuit Judges

                                    ____________

                          ORDER AMENDING OPINION
                                ____________

     IT IS HEREBY ORDERED that the opinion in the above case, filed
November 10, 2015, be amended as follows:

      The second sentence of the first paragraph on Page 16, which read:

            For the following reasons, we will vacate the dismissal of the plaintiffs’
            Wiretap Act claim but affirm the dismissal of the plaintiffs’ claims under
            the Stored Communications Act and Computer Fraud and Abuse Act.
      shall read:

             For the following reasons, we will affirm the dismissal of the plaintiffs’
             Wiretap Act claim as well as the dismissal of plaintiffs’ claims under the
             Stored Communications Act and Computer Fraud and Abuse Act.

      This amendment does not change the filing date of the judgment or the original
opinion.

                                         BY THE COURT,

                                         s/ Julio M. Fuentes
                                         Circuit Judge

DATED:       November 12, 2015
SLC/cc:      Counsel of Record




                                            2